DETAILED ACTION
Status of Claims
This Office Action is in response to the request for continued examination filed on 10/28/2021. Claims 1-20 are presently pending and are presented for examination.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/28/2021 has been entered.
 Response to Arguments
Applicant’s arguments filed 10/28/2021 have been fully considered.
Regarding objection to drawings:
Applicant’s amendments to the drawings have overcome the objections to the drawings set forth in the previous Office action. Accordingly, these objections have been withdrawn.
	Regarding 35 U.S.C. 103 rejections:
Applicant has argued that the combination of Poornachandran, Olson, and Bosworth does not teach all of the limitations of the amended independent claims, because “Olson does not teach or suggest how each ‘leg of the predetermined flight path’ is defined, and therefore does not teach “a private key associated with a target base station associated with the at least one leg of the predetermined flight path.” Applicant has also argued that Poornachandran and Bosworth are each silent regarding this limitation.
The examiner respectfully disagrees, because Olson ¶ 39 discloses that its verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Performing the verification in association with a flight plan reads on performing the verification in association with at least one leg of the flight path as claimed; under the broadest reasonable interpretation of the claim, the flight path could include only one leg.
Further, Olson discloses the use of “a private key associated with a target base station”; see at least Olson ¶ 22, which discloses that “according to one embodiment, an integrated circuit component is provided including a storage element for internally storing a public key of the certifying organization for use in encrypting a unique verification state code generated from the UAV (e.g., components, software or combinations thereof), and/or decrypting a digital signature from the certifying entity. This public key and/or private key may be implemented as a further way to provide security by encrypting the unique hash code.” The “certifying organization” reads on the claimed “target base station.”
For the above reasons, the 35 U.S.C. 103 rejections of the claims using the combination of Poornachandran, Olson, and Bosworth is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 8-10, 12, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran et al. (US-2017/0285633-A1), hereinafter Poornachandran, in view of Olson (US-2019/0087576-A1), and further in view of Bosworth (US 2019/0228665 A1).
Regarding claim 1:
		Poornachandran discloses the following limitations:
“One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts.” (See at least Poornachandran ¶¶ 27, 36, 60, 124, 126, and 139, which disclose that the drone management system uses processors to perform the functions, and that “the instructions for all components may be stored in one non-transitory machine accessible medium.”)
“receiving a flight plan from an unmanned aerial vehicle (UAV), the UAV comprising a memory unit for storing a key associated with the UAV, the key enabling the UAV to add one or more blocks on a blockchain distributed ledger, wherein the flight plan comprises one or more legs of a… flight path.” (See at least Poornachandran ¶¶ 25, 27, 38, 77, 81, 135, 143, 154, and FIG. 1, which disclose that a drone can send flight instructions to a cloud so that they can be included in a block as part of a block chain, and that “records in block chain 520 may also describe current and previous flight paths and such.” These sections also disclose that “each drone and each drone controller in a drone management system may contain one or more keys and/or other device credentials, and the devices may use those keys for attestation and to protect the integrity of shared data.” As part of the drone’s flight plan, different controllers take over the drone as it flies into areas that belong to each controller. A “transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.”
“receiving, from the UAV, a block indicating that the UAV completed at least one leg of the… flight path.” (See at least Poornachandran ¶¶ 38, 77, 81, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and that the drone is given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation.)
The following limitations are not specifically disclosed by Poornachandran, but are taught by Olson:
“the block including a hash associated with the at least one leg of the… flight path.” (See at least Olson ¶¶ 22, 25, 34-37, 39-40, and FIG. 1, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116.” Further, this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” The disclosure of Olson teaches this claim limitation based on the broadest reasonable interpretation of the flight path including only one leg.)
“validating the block based at least on the hash that is generated using a private key associated with a target base station associated with the at least one leg of the… flight “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” Further, “according to one embodiment, an integrated circuit component is provided including a storage element for internally storing a public key of the certifying organization for use in encrypting a unique verification state code generated from the UAV (e.g., components, software or combinations thereof), and/or decrypting a digital signature from the certifying entity. This public key and/or private key may be implemented as a further way to provide security by encrypting the unique hash code.” These sections also disclose that the verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” The “certifying organization” reads on the claimed “target base station.”
Also see at least Poornachandran ¶¶ 38 and 98, which disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and then sent “to the cloud, where a cloud server creates a block record containing that transaction record.”
“if the block is validated, transmitting a success notification to the UAV.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” This “certification or hash verification” reads on the “success notification” recited in the claim limitation.)
“and granting a permission to the UAV to continue executing the flight plan from the target base station.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “permission,” the “certifying organization” reads on the “target base station,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by Poornachandran by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by Poornachandran in combination with Olson by applying the verification process to a predetermined flight path as taught by Bosworth, because this modification provides a way to use blockchain technology to create a schedule of deconflicted flight plans in order to “organize and expedite the flow of air traffic.” (See at least Bosworth ¶¶ 2 and 4.)
Regarding claim 2:
Poornachandran in combination with Olson and Bosworth discloses the “one or more non-transitory computer-readable media of claim 1,” and Olson further discloses “triggering a failure protocol to suspend the flight plan if the block is not validated.” (See at least Olson ¶¶ 34-35, 40, and FIG. 1, which disclose that “the UAV, upon failing to pass verification, may be disabled, [or] may be issued an instruction to land at a particular location.” The UAV “failing to pass verification” reads on the block not being validated, and disabling the UAV or instructing it to land reads on suspending the flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by Poornachandran in combination with Bosworth by disabling the UAV or instructing it to land if it fails to pass verification as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claim 3:
Poornachandran in combination with Olson and Bosworth discloses the “one or more non-transitory computer-readable media of claim 1,” and Poornachandran further discloses “wherein the at least one leg of the flight path is associated with at least one base station.” (See at least Poornachandran ¶¶ 79, 110-111, 136-139, 144-145, and 155, which disclose a drone moving through different coverage areas with base stations as part of its flight, and that as part of the flight, the drone can wait and charge at a current base station, or that it “may move on to another base station.”)
Regarding claim 5:
Poornachandran in combination with Olson and Bosworth discloses the “one or more non-transitory computer-readable media of claim 1,”and Poornachandran further discloses the following limitations:
“receiving, from the UAV, an additional block indicating that the UAV completed a handover.” (See at least Poornachandran ¶¶ 23, 38, 77-79, 81, 86, 105, 135, and FIG. 2, which disclose that control of a drone can be handed off as the drone flies through different coverage areas, and that “a transaction record may be created any time control of drone 100 is given to a new controller… After a device creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” The drone being handed off from controller to controller reads on the UAV completing a handover as recited 
“the additional block including an additional hash.” (See at least Poornachandran ¶ 38, which discloses that “when drone 100 sends a new transaction record to the cloud, drone 100 may also hash that record and then save the hash, to be used (as the previous-transaction-record hash) when creating the next transaction record for the next transfer of control.”)
Poornachandran does not specifically disclose the following limitations. However, Olson does teach these limitations:
“validating the additional block based at least on the additional hash.” (See at least Olson ¶¶ 25, 35-37, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the additional block as recited in the claim limitation.)
“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by Poornachandran in combination with Bosworth by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Regarding claims 8 and 15:
Claims 8 and 15 are rejected on the basis that they are respectively directed to a computer-implemented method and a system each encompassed in scope by claim 1.
Regarding claims 9 and 16:
Claims 9 and 16 are rejected on the basis that they are respectively directed to a computer-implemented method and a system each encompassed in scope by claim 2.
Regarding claims 10 and 17:
Claims 10 and 17 are rejected on the basis that they are respectively directed to a computer-implemented method and a system each encompassed in scope by claim 3.
Regarding claims 12 and 19:
Claims 12 and 19 are rejected on the basis that they are respectively directed to a computer-implemented method and a system each encompassed in scope by claim 5.
Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in combination with Olson and Bosworth as applied to claims 1, 8, and 15 above, and further in view of Gong et al. (US-2018/0068567-A1), hereinafter Gong.
Regarding claim 4:
Poornachandran in combination with Olson and Bosworth discloses the “one or more non-transitory computer-readable media of claim 1,” and Poornachandran further discloses the following limitations:
“receiving, from the UAV, an updated flight plan comprising one or more new legs of the alternate… flight path.” (See at least Poornachandran ¶¶ 67, 75, and 81-82, which disclose “autonomous flight instructions” that can include waypoints. A “controller may also log the autonomous flight instructions in its DCRR,” and then the drone can “send those DCRRs to the cloud, to be included in a block for block chain 520.” The “autonomous flight instructions” read on the “updated flight plan” recited in the claim limitation, and the instructions including waypoints read on the “flight plan comprising one or more new legs of the alternate flight path.”)
“receiving, from the UAV, an additional block indicating that the UAV completed at least one new leg of the alternate… flight path.” (See at least Poornachandran ¶¶ 38, 77, 81-82, and 86, which disclose that “a block chain contains transaction records and block records. Transaction records are the primary content to be stored in the block chain.” These sections also disclose that “a transaction record may be created any time control of drone 100 is given to a new controller,” and after the drone “creates a transaction record, the device sends it to the cloud, where a cloud server creates a block record containing that transaction record.” These sections also disclose that the drone if given to a new controller “in response to detecting that drone 100 has entered the coverage area.” A drone being handed off from one controller to another reads on a UAV completing a leg of its flight path as recited in the claim limitation, and the block record with the transaction record reads on the “additional block.”)
Poornachandran does not specifically disclose the following limitations. However, Olson does teach these limitations:
“the block including an additional hash associated with the at least one new leg of the… flight path.” (See at least Olson ¶¶ 14, 22, 25, 34-37, 39-40, 44, and FIG. 1-2, which disclose that during flight, a UAV can respond to a verification request by generating an “encrypted verification hash code (EVHC)” and then transmitting it. A “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” Since the UAV is verified in connection with it undertaking its flight plan and the information can “include a time element or location element,” the hash is considered to be connected to a portion of the flight plan, or a “leg of the flight path” as recited in the claim limitation.)
“validating the additional block based at least on the additional hash associated with the at least one new leg of the alternate… flight path.” (See at least Olson ¶¶ 14, 25, 35-37, 39-40, 44, and FIG. 1-2, which disclose that a “certification computer CA2 receives the EVHC [(encrypted verification hash code)], block 131, from the UAV1, decrypts the EVHC, block 132, and compares the decrypted verification hash code (DVHC), block 133 with the stored UAV1 hash code, block 116,” and that this verification process begins “in connection with the UAV undertaking of a particular activity, direction, flight plan or procedure.” If “the comparison of the DVHC, block 133, matches the stored UAV1 hash value, block 116, the verification of the UAV1 passes, block 137, and the UAV1 is verified, block 138.” The verification of the UAV based on the hashes reads on the validation of the block as recited in the claim limitation.)
“and if the additional block is validated, transmitting an additional success notification to the UAV to continue executing the updated flight plan.” (See at least Olson ¶¶ 14, 36, 39, and 44, which disclose that the “UAV is configured so that the certifying organization may remotely communicate with the UAV, and exchange communications which preferably includes a certificate or hash verification.” “Once having been certified, the certified UAV may proceed to operate in conjunction with the certification system and management features.” This “certification or hash verification” reads on the “success notification,” and the UAV proceeding “to operate in conjunction with the certification system” reads on it continuing to execute its flight plan as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by Poornachandran in combination with Bosworth by validating a block associated with a hash for a UAV as part of its flight plan as taught by Olson, because UAVs “can pose a threat to life and property if they are operated with uncertified or incompatible or untested software or hardware, and they can pose a further threat if the UAV is hacked or taken over by an unauthorized person with nefarious purposes.” (See at least Olson ¶ 3.)
Poornachandran in combination with Olson does not specifically disclose that the acts are performed for a “predetermined” flight path as recited in the claim. However, this portion of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by Poornachandran in combination with Olson by applying the verification process to a predetermined flight path as taught by Bosworth, because this modification provides a way to use blockchain technology to create a schedule of deconflicted flight plans in order to “organize and expedite the flow of air traffic.” (See at least Bosworth ¶¶ 2 and 4.)
Poornachandran in combination with Olson and Bosworth does not specifically disclose “receiving, from the UAV, a flight correction mid-flight, wherein the flight correction results in an alternate flight path.” However, Gong does teach this limitation. (See at least Gong ¶¶ 161, 750-752, 792, and 896-898, which disclose that “a flight course correction may be made by a user or by a UAV itself,” and that while the UAV corrects its course, it can inform other UAVs in the area of the need for course correction. The UAV could correct its course either to avoid a restricted area or to avoid colliding with another UAV, which implies that it creates an alternate flight path when making the course correction.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by Poornachandran in combination with Olson and Bosworth by allowing the UAVs to alter their flight paths and communicate this information as taught by Gong, as the need for this modification could arise either because “a semi-predetermined flight path may have the UAV on a trajectory to intersect a restricted area” or because there is a “possibility of collision.” (See at least Gong ¶¶ 750 and 896.)
Regarding claims 11 and 18:
Claims 11 and 18 are rejected on the basis that they are respectively directed to a computer-implemented method and a system each encompassed in scope by claim 4.
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in combination with Olson and Bosworth as applied to claims 1, 8, and 15 above, and further in view of Samadani et al. (US-2018/0072265-A1), hereinafter Samadani.
Regarding claim 6:
Poornachandran in combination with Olson and Bosworth discloses the “one or more non-transitory computer-readable media of claim 1,” but does not specifically disclose the following limitations. However, Samadani does teach these limitations:
“receiving a request, from the UAV, to suspend the flight plan.” (See at least Samadani ¶¶ 6, 22-24, 76-78, and FIG. 4, which disclose that “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack),” and “determining whether a deviation is authorized (e.g., to avoid traffic congestion) or unauthorized (e.g., not approved by a passenger).” The UAV deviating from its path reads on the UAV suspending its flight plan as recited in the claim limitation. The fact that the deviation is either authorized or unauthorized implies that the UAV communicates that it wants to deviate from its planned flight path, and so the reference reads on the UAV requesting to suspend its flight plan.)
“and triggering a failure protocol in response to receiving the request.” (See at least Samadani ¶¶ 6, 76-78, and FIG. 4, which disclose that the system may “increase the authorization threshold to a second greater extent based on a determination that the UAV deviates from the path, e.g. because the UAV has been compromised.” Making the decision to “increase the authorization threshold” reads on “triggering a failure protocol” as recited in the claim limitation.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by Poornachandran in combination with Olson and Bosworth by triggering a failure protocol in response to a UAV deviating from its planned flight path as taught by Samadani, because “the UAV may deviate from a path because the UAV has been compromised in some way (such as being stolen, or be subject to a software hack).” (See at least Samadani ¶ 76.)
Regarding claims 13 and 20:
Claims 13 and 20 are rejected on the basis that they are respectively directed to a computer-implemented method and a system each encompassed in scope by claim 6.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Poornachandran in combination with Olson and Bosworth as applied to claims 1 and 8 above, and further in view of Li et al. (US-10,652,919-B1), hereinafter Li.
Regarding claim 7:
Poornachandran in combination with Olson and Bosworth discloses the “one or more non-transitory computer-readable media of claim 1,” but does not specifically disclose “wherein the memory unit comprises a subscriber identity module (SIM) card.” However, Li does teach this limitation. (See at least Li col. 2 ll. 32-47 and FIG. 2, which disclose that examples “of the storage unit 210 include but are not limited to a subscriber identity module (SIM).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the drone management system disclosed by Poornachandran in combination with Olson and Bosworth by including a SIM card in the storage “store program code 214, for access by the processing unit 200.” (See at least Li col. 2 ll. 32-47.)
Regarding claim 14:
Claim 14 is rejected on the basis that it is directed to a computer-implemented method encompassed in scope by claim 7.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662               

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662